DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Application filed on 05/29/2020 claiming Foreign Priority Filing Date of 11/16/2018.  Claims 1-20 are presented for examination. Claims 1-20 are pending.
The IDS filed on 09/26/2019 has been considered.

	
Claim Objections
Claims 1-20 are objected to because of the following informalities:    
Claim 1, in line 7, change “the case” to “a case”.
Claim 2, in line 6, change “the selected task” to “the at least one selected task”.
Claim 10, in line 6, change “the case” to “a case”.
Claim 12, in line 5, change “the selected task” to “the at least one selected task”.
Claim 20, the limitation “queueing commands queued in a host command queue into a memory command queue when an estimated power is less than a first threshold or when the estimated power is the first threshold or greater and an estimated de-queuing time is less than a second threshold” should be rewritten as “queueing commands queued in a host command queue into a memory command queue when an estimated power is less than a first threshold or queueing commands queued in the host command queue into the memory command queue when the estimated power is the first threshold or greater and an estimated de-queuing time is less than a second threshold” to clarify between the two conditions separated by the first OR.
	All dependent claims are objected to as having the same deficiencies as the claims they depend from.
	Appropriate correction is required.

Claim Interpretation
As per claim 1, since claim 1 is a method claim the following steps are depending upon the condition where estimated power is larger than or equal to the power limit, 
“checking an estimated de-queuing time in the case where the estimated power is larger than or equal to the power limit (step 1);
dequeuing the target command from the host command queue to a memory command queue in the case where the estimated de-queuing time is smaller than a predetermined threshold value (step 2); 
de-queueing the target command from the memory command queue to the memory device (step 3)”.
	Under the broadest reasonable interpretation, the claim does not require (i.e. does not perform) steps 1-3 in a case where the estimated power is larger than or equal to the power is not
As per claims 2, 3 and 6-8, the occurrence of claims is contingent on the condition set forth in claim 1. Therefore, under broadest reasonable interpretation Examiner does not need to provide evidence for the method in claims. See MPEP 211.04(II).

As per claim 10, claim 10 recites “a system comprising: a controller suitable for:” performing the recited steps. The term “suitable” directs the limitations to functional claim language which covers all devices that are capable of performing the recited steps. Therefore, under broadest reasonable interpretation, if a prior art discloses a device that can inherently perform the claimed invention then a prior art rejection would be appropriate. Prior art rejection for claim 10 below will be based on this interpretation. See MPEP 2114(IV). Similar interpretation is also applicable for claim 11.

As per claim 20, claim 20 is directed to conditional languages where there are contingent limitations. If one condition is met, the other condition does not need to carry out and therefore Examiner does not need to present evidence to make a case for prior art rejection. See MPEP 211.04(II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchikami et al. (US Pub. 20070266269) in view of Iwaki et al. (US Pub. 20180232178).
As per claims 1 and 10, Fuchikami et al. disclose a method for operating a memory system including a target device (See Fig. 1, devices 30-32) and a controller (See Fig. 1, power-managing unit 10) which controls the target device, the method comprising: 
identifying a target command among a plurality of commands from a host (See paragraph Fig. 11, step S60 and paragraphs 0003 and 0133, wherein the host comprises of processors issuing requests for the threads to a target device. A request to access target device (e.g. memory device) is equivalent to target command);
comparing an estimated power with a power limit (See paragraph Fig. 11, step S61, wherein the estimated power is the current power + requested device’s power. It is noted that the specification does not define and disclose how estimated power is calculated. Under a broadest reasonable interpretation estimated power is amount of the power that is anticipated to be used); 
checking an estimated de-queuing time in the case where the estimated power is larger than or equal to the power limit (According to the claim interpretation discussed above, this step is contingent on the comparison of estimated power with power limit); 
dequeuing the target command from the host command queue to a memory command queue in the case where the estimated de-queuing time is smaller than a predetermined threshold value (According to the claim interpretation discussed above, this step is contingent on the comparison of estimated power with power limit); 
de-queueing the target command from the memory command queue to the memory device (According to the claim interpretation discussed above, this step is contingent on the comparison of estimated power with power limit); and 
performing an operation corresponding to the target command. See Fig. 11, steps S62 and S63, wherein the request is to perform an operation on the target device as shown in Fig. 2, operate step to device 30.
Fuchikami et al. do not disclose commands queued in a host command queue.
Iwaki et al. disclose commands queued in a host command queue. See Fig. 33 and paragraph 0203.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fuchikami et al. to include the teaching of Iwaki et al. in order to arrive at the current invention. The motivation of doing so is to allow the commands from host to be buffered while waiting to be processed based on priority or system performance. The buffering/queuing 

As per claim 2, the method according to claim 1, further comprising: 
selecting at least one among tasks that do not require the memory device to consume power, in the case where the estimated de-queuing time is larger than or equal to the predetermined threshold value; and performing the selected task (According to the claim interpretation discussed above, this step is contingent on the comparison of estimated power with power limit, therefore Examiner does not need to present evidence of the obviousness of these steps in claim 2 that are not required to be performed under a broadest reasonable interpretation of the claim.)

As per claim 3, the method according to claim 2, wherein the selecting selects at least one task based on de-queuing time of a command which is being de-queued from the memory command queue to the memory device. (According to the claim interpretation discussed above, “the selecting…” step is contingent on the comparison of estimated power with power limit, therefore Examiner does not need to present evidence of the obviousness of this step in claim 3 that is not required to be performed under a broadest reasonable interpretation of the claim.)

See Fig. 11, steps S62 and S63 and paragraph 0005, lines 11-13, wherein “the device 3 in receipt of the use request from the power-managing unit 2 performs a predetermined course of action”. 
Fuchikami et al. do not particularly the predetermined course of action including queuing the target command in the memory command queue. 
Iwaki et al. disclose a method of queuing the target command in the memory command queue. See paragraph 0213.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fuchikami et al. to include the teaching of Iwaki et al. in order to arrive at the current invention. The motivation of doing so is to improve system throughput by allowing computing device to handle multiple tasks.

As per claim 5, Fuchikami et al. disclose the method according to claim 2, further comprising updating the estimated power (See Fig. 11, step 62, wherein the current power is updated with newly added requested power). 
It is noted that the limitation “updating the estimated de-queuing time” is contingent on condition in claims 1 and 2 and it’s not yet met, therefore Examiner does not need to present evidence of the obviousness of this step in claim 5 that is not required to be performed under a broadest reasonable interpretation of the claim.

As per claim 6, the method according to claim 1, wherein the target command is de-queued to the memory device when it is a turn to process the target command among a plurality of commands queued in the memory command queue. (According to the claim interpretation discussed above, “the target command among a plurality of commands queued in the memory command queue” is contingent on the comparison of estimated power with power limit, therefore Examiner does not need to present evidence of the obviousness of this step in claim 6 that is not required to be performed under a broadest reasonable interpretation of the claim.)

As per claim 7, the method according to claim 6, further comprising providing a processing completion signal for the target command, to the controller from the memory device. It is note that the limitation is contingent on the availability of the target command in the memory command queue for its completion. According to the claim interpretation discussed above, “the target command among a plurality of commands queued in the memory command queue” is contingent on the comparison of estimated power with power limit, therefore Examiner does not need to present evidence of the obviousness of this step in claim 7 that is not required to be performed under a broadest reasonable interpretation of the claim.

As per claim 8, the method according to claim 7, further comprising updating the estimated power and the estimated de-queuing time based on the processing completion signal. It is note that the “processing completion signal” is contingent on the availability and completion of the target command in the memory command queue. According to the claim interpretation discussed above, since “the target command among a plurality of commands queued in the memory command queue” is also contingent on the comparison of estimated power with power limit, therefore Examiner does not need to present evidence of the obviousness of this step in claim 8 that is not required to be performed under a broadest reasonable interpretation of the claim.

As per claim 11, Fuchikami et al. disclose the memory system according to claim 10, wherein the controller comprises: 
a processor (See Fig. 1, peak power-managing unit 10 has processing capabilities) suitable for: 
identifying the target command among the plurality of commands queued in the host command queue, comparing the estimated power with the power limit, checking the estimated de-queuing time in the case where the estimated power is larger than or equal to the power limit, queuing the target command in the memory command queue in the case where the estimated de-queuing time is smaller than the predetermined threshold value, and de-queueing the target command from the memory command queue to the memory device; and
a power manager (See Fig. 1, peak power-managing unit 10) suitable for storing the estimated power, the power limit and the estimated de-queuing time;
 

Iwaki et al. disclose a host interface (See Fig. 3, interface 311) suitable for queuing a plurality of commands provided from an exterior, in the host command queue; 
a memory interface (See Fig. 3, interface 317) suitable for queuing a plurality of commands to be provided to the memory device, in the memory command queue.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fuchikami et al. to include the teaching of Iwaki et al. in order to arrive at the current invention. The motivation of doing so is to allow the host to be able to communication with target devices via communication interfaces for data operation.

As per claim 14, Fuchikami et al. disclose the memory system according to claim 11, wherein the processor queues the target command in the memory command queue in the case where the estimated power is smaller than the power limit. See Fig. 11, steps S61-S63 and paragraph 0005, wherein the request is queued.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchikami et al. in view of Iwaki et al. and further in view of Mirichigni et al. (US Pub. 20150100744).
As per claims 9 and 19, Fuchikami et al. disclose the method according to claim 1, wherein the estimated power is an estimated amount of power required for the memory device to perform operations in response to all commands queued in the See paragraph 0005, wherein the requests are queued and the total amount of power required by the requests queued is calculated).
Fuchikami et al. do not disclose wherein the estimated de-queuing time is an estimated amount of time required for all the commands queued in the memory command queue to be de-queued. 
Mirichigni et al. disclose wherein the estimated de-queuing time is an estimated amount of time required for all the commands queued in the memory command queue to be de-queued. See paragraph 0025, wherein the estimated relative wait time may be determined based on the respective priorities of memory access commands in the memory access request queue 150.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fuchikami to include the teaching of Mirichigni et al. in order to arrive at the current invention. The motivation of doing so is to allow the host to know the current status of the memory access request queue.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mirichigni et al. (US Pub. 20150100744) in view of Fuchikami et al. (US Pub. 20070266269) and further in view of Iwaki et al. (US Pub. 20180232178).
As per claim 20, Mirichigni et al. disclose an operating method of a controller, the operating method comprising: 
queueing commands from host into a memory command queue (See paragraph 0016) or when the estimated power is the first threshold or greater and an estimated de-queuing time is less than a second threshold (It’s noted that only one condition is considered in a conditional claim language as discussed above);
performing a task when the estimated power is the first threshold or greater and the estimated de-queuing time is the second threshold or greater (It’s noted that this limitation is contingent upon the other condition when it is met. Since Examiner considers the “estimated power is less than the power limit” condition therefore Examiner does not have to provide evidence of teaching for this step); and 
de-queueing the commands queued in the memory command queue to control a memory device to perform operations in response to the de-queued commands (See paragraph 0027, wherein the host requests execution of the memory access request that was previously provided to the memory that was queued in the memory access request queue 150. It’s note that a request for execution of a request in the queue is equivalent to the de-queue command), 
Mirichigni et al. do not explicitly disclose queueing commands queued in a host command queue into a memory command queue when an estimated power is less than a first threshold,
wherein the estimated power is an estimated amount of power required for the memory device to perform the operations in response to all the commands currently queued in the memory command queue, and 
wherein the estimated de-queuing time is an estimated amount of time required for all the commands queued in the memory command queue to be de-queued.
Fuchikami et al. disclose permitting device use request from a processor to a memory when estimated power is less than predetermined power (See Fig. 11, steps 
wherein the estimated power is an estimated amount of power required for the device to perform the operations in response to all the requests (See Fig. 11, step 62, wherein the current power is updated with newly added requested power).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirichigni et al. to include the teaching of Fuchikami et al. in order to arrive at the current invention. The motivation of doing so is to provide an electrical power-managing art operable to provide controlled peak power to an electronic apparatus including several processors and several devices, and operable to operate the devices in accordance with constantly updated information.
Mirichigni et al. and Fuchikami et al. do not particularly disclose commands queued in a host command queue.
Iwaki et al. disclose commands queued in a host command queue. See Fig. 33 and paragraph 0203.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirichigni et al. to include the teaching of Iwaki et al. in order to arrive at the current invention. The motivation of doing so is to allow the commands from host to be buffered while waiting to be processed based on priority or system performance. The buffering/queuing mechanism further improves system throughput as taught in last sentence of paragraph 0202 of Iwaki et al.

Allowable Subject Matter
As per claims 12 and 16, the prior art record do not particularly teach or suggest the combination of the limitations in claim 12 or 16 with the claims which they are depending upon. Therefore, claims 12 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13, 15, 17, and 18 are also objected for depending upon the objected claims 12 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/Thanh D Vo/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139